                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


DONALD LARSEN,

             Plaintiff,

      V.                                               CV 118-038


ANDREW SAUL,Commissioner of Social
Security Administration,

             Defendant



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS IN PART Plaintiffs motion for attorneys' fees, (doc. no. 26), and AWARDS

attorneys' fees in the amount of $7,603.14 and expenses in the amount of$16.26.

      SO ORDERED this c?^^ay of February, 2020, at Augusta, Georgia.


                                         J. RANDAjTHALL, CldlEF JUDGE
                                         UNITED^TATES DISTRICT COURT
                                                  <RN DISTRICT OF GEORGIA
